

Exhibit 10.4
Form of Consent to Temporary Wage Reduction


____________, 2020
As of the date hereof, I voluntarily consent to Ribbon Communications Inc.’s and
its subsidiaries’ (collectively, “Ribbon” or the “Company”) reduction of my
current base salary in an amount equal to 20%1 beginning in the first payroll
cycle following May 15, 2020 (the “Temporary Wage Reduction”). I understand and
agree that this Temporary Wage Reduction is a result of the current economic
downturn impacting the Company’s business. I further understand that the
Temporary Wage Reduction will be in effect for at least 60 days, but in any
event as long as it takes the Company to recover from the current economic
downturn. I acknowledge that, to the extent possible and legally permissible,
the Temporary Wage Reduction will not result in a reduction in compensation
based employer and employee contributions to employee benefits schemes in which
I am a participant.
I understand that my consent or refusal to consent to the Temporary Wage
Reduction does not prohibit the Company from taking lawful cost reduction
measures in the future, including during the Temporary Wage Reduction. I further
understand that if: (i) I am laid off in a reduction in force or otherwise
terminated due to no fault of my own during the Temporary Wage Reduction period;
and (ii) I am eligible for severance under an agreement with, or policy of, the
Company as a result of such termination, I will receive Company paid severance
under the terms and conditions of such agreement or policy calculated based on
my regular base salary as if the Temporary Wage Reduction had never occurred.
I further agree that, by consenting to this Temporary Wage Reduction, I cannot
subsequently claim that such a reduction constitutes a basis, in part or in
whole, for a “Good Reason” termination under my severance agreement (or any
similar voluntary resignation that may result in severance or similar payments
under an employment or similar agreement or arrangement), constructive
dismissal, breach of contract, or other violation of applicable law.
Finally, I understand and agree that my current base salary is amended by this
consent until the Temporary Wage Reduction is no longer in effect.
[To be acknowledged and date stamped]

1 50% with respect to the President & Chief Executive Officer


|US-DOCS\115747749.4||